 

 

Case 3:19-cv-00079-DHB-BKE Document 25 Filed 06/22/20 Page 1of1

 
 

US. GIST
IN THE UNITED STATES DISTRICT COURT FOR THRUGUST,
SOUTHERN DISTRICT OF GEORGIA

 

DUBLIN DIVISION 20 JUN22 PR 3:48
ERNEST SELPH, * CLERK 4
= $0. DIS TOA GA.
Pleire Es , *
*
Vv. * CV 319-079
*
HARTFORD FIRE INSURANCE *
COMPANY, *
*
Defendant. *
ORDER

Before the Court is the Parties’ stipulation of dismissal
with prejudice. (Doc. No. 24.) Plaintiff and Defendant consent to
dismissal; thus, dismissal is proper under Federal Rule of Civil
Procedure 41(a) (1) (A) (ii). IT IS THEREFORE ORDERED that Plaintiff's
claims are DISMISSED WITH PREJUDICE. | The Clerk is directed to close

ler

this case. Each party shall bear jes own costs and aa 's fees.

ORDER ENTERED at Augusta, Georgia, this el, of June,

: digg

UNITED STAT DISTRICT JUDG

 

a

 
